Order entered July 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00370-CV

                 TIERONE CONVERGED NETWORKS, INC., Appellant

                                              V.

                  LAVON WATER SUPPLY CORPORATION, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. 005-00055-2013

                                          ORDER
       Before the Court is appellee’s June 19, 2013 motion to dismiss the appeal for want of

prosecution. On June 21, 2013, this Court granted appellant’s motion for an extension of time to

file a brief. Appellant filed its brief on June 28, 2013. Accordingly, we DENY appellee’s

motion.

       Appellee’s brief is due on or before Monday, July 29, 2013.

                                                     /s/   DAVID LEWIS
                                                           JUSTICE